       Case: 1:20-cv-03200 Document #: 1 Filed: 05/29/20 Page 1 of 9 PageID #:1




                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

DAWON A. WORDLAW, on behalf of
himself and all others similarly situated,

                   Plaintiffs,
                                                       Case No.
       v.

ENTERPRISE LEASING COMPANY OF
CHICAGO, LLC; ENTERPRISE HOLDINGS,
INC.,

                   Defendants.



                                    NOTICE OF REMOVAL

       PLEASE TAKE NOTICE that, pursuant to 28 U.S.C. §§ 1332(a), 1332(d), 1441, and

1446, Defendant Enterprise Leasing Company of Chicago, LLC (“Enterprise Leasing

Company”) hereby removes this action from the Circuit Court of Cook County, Illinois,

Chancery Division, to the U.S. District Court for the Northern District of Illinois, Eastern

Division. Removal is proper because this Court has diversity jurisdiction and jurisdiction under

the Class Action Fairness Act (“CAFA”). In support of this Notice of Removal, Enterprise

Leasing Company states as follows:

I.     BACKGROUND

       1.      On April 3, 2020, Plaintiff Dawon Wordlaw (“Plaintiff”) filed a class action

complaint (“Complaint” or “Compl.”) in the Circuit Court of Cook County, No. 2020-CH-03702,

individually and on behalf of all others similarly situated, based on alleged violations of the

Illinois Biometric Information Privacy Act, 740 ILCS 14/1 (“BIPA”). (The Complaint is
       Case: 1:20-cv-03200 Document #: 1 Filed: 05/29/20 Page 2 of 9 PageID #:2




attached hereto as part of Exhibit A). Enterprise Leasing Company and Enterprise Holdings, Inc.

are the only named Defendants (“Defendants”).

        2.      Enterprise Leasing Company was served with a copy of the summons and

Complaint on April 29, 2020. Pursuant to 28 U.S.C. § 1446(a), copies of all process, pleadings,

and orders that have been filed and served in the state court action are attached hereto as Exhibit

A.

        3.      This Notice of Removal is timely filed under 28 U.S.C. § 1446(b)(1) because it is

filed within 30 days of the date that Enterprise Leasing Company was served with the Complaint.

Murphy Bros., Inc. v. Michetti Pipe Stringing, Inc., 526 U.S. 344, 354 (1999).

        4.      Enterprise Holdings, Inc. consents to the removal of this action to federal court.

        5.      Plaintiff’s Complaint alleges that she was employed by Defendants and that she

was required by Defendants to use a biometric time clock system to record her time worked.

(Compl. ¶¶ 2, 17.)1 Plaintiff further alleges that Defendants required her to provide biometric

scans each time she clocked in and out of a shift at work. (Id. ¶ 18.) According to Plaintiff,

Defendants did not inform Plaintiff in writing that her biometrics were being collected, stored,

used, or disseminated prior to taking her biometrics, did not publish any policy specifically about

the collection, retention, use deletion, or dissemination of biometrics, did not seek Plaintiff’s

written consent relating to her biometrics, and did not obtain consent from Plaintiff for any

dissemination of her biometrics. (Id. at ¶¶ 21-24.) Additionally, Plaintiff alleges that Defendants

“violated Plaintiff’s substantive state rights to biometric privacy” by failing to comply with the

BIPA. (Id. at ¶ 26.) Plaintiff alleged that Defendants did the same with respect to the putative

class members. (Id. at ¶¶ 27-34.)


1
 Plaintiff alleges that she worked for both Defendants; however, Plaintiff worked only for Enterprise
Leasing Company. (Ex. B, Declaration of Paula Keller (“Keller Decl.”), ¶ 6.)


                                                    2
       Case: 1:20-cv-03200 Document #: 1 Filed: 05/29/20 Page 3 of 9 PageID #:3




        6.       Based on the above, Plaintiff filed a complaint alleging that Defendants violated

the BIPA in various ways. Plaintiff alleges that Defendants violated 740 ILCS 14/15(a) by

failing to provide a publicly available retention schedule detailing the length of time for which

the biometrics are stored and/or guidelines for permanently destroying the biometrics. (Compl.

¶ 41.) Plaintiff also alleges that Defendants violated 740 ILCS 14/15(b) of the BIPA by failing

to provide proper notice and failing to obtain the proper written consent before capturing and

using Plaintiff’s biometric information. (Id.) Finally, Plaintiff alleges that Defendants violated

740 ILCS 14/15(d) by failing to obtain informed consent to disclose or disseminate Plaintiff’s

biometric information. (Id.) For these violations, Plaintiff seeks, both individually and on behalf

of a putative class, $5,000 for “each” willful or reckless violation and $1,000 for “each”

negligent violation, as well as attorneys’ fees and costs incurred in this litigation. (Id. ¶ 44;

Prayer for Relief.) Plaintiff also seeks injunctive and equitable relief. (Id.)

        7.       Plaintiff seeks to represent a class of individuals, and Plaintiff states that “[u]pon

information and belief, there are scores, if not hundreds of members of the Class.” (Id. ¶ 29)

(emphasis added). Plaintiff seeks to certify the following class:

        All individuals whose biometrics were captured, collected, stored, used,
        transmitted, or disseminated by or on behalf of Defendants within the state of
        Illinois at any time within the applicable limitations period.

(Id. at ¶ 27.)

II.     REMOVAL PURSUANT TO 28 U.S.C. § 1332(a)

        8.       Removal is proper under 28 U.S.C. §§ 1332(a) and 1441 where there is complete

diversity of citizenship between a plaintiff and a defendant, and the amount of controversy

exceeds $75,000. Carroll v. Striker Corp., 658 F.3d 675, 680-81 (7th Cir. 2011).




                                                    3
       Case: 1:20-cv-03200 Document #: 1 Filed: 05/29/20 Page 4 of 9 PageID #:4




        9.     Defendants are not citizens of Illinois. For purposes of diversity jurisdiction, a

corporation is a citizen of the state in which it is incorporated and where it has its principal place

of business. Hertz Corp. v. Friend, 559 U.S. 77, 92-93 (2010). Additionally, limited liability

companies adopt the citizenship of their members. Wise v. Wachovia Sec., LLC, 450 F.3d 265,

267 (7th Cir. 2006) (“The citizenship for diversity purposes of a limited liability company,

however, despite the resemblance of such a company to a corporation (the hallmark of both

being limited liability), is the citizenship of each of its members.”); Belleville Catering Co. v.

Champaign Mkt. Place, L.L.C., 350 F.3d 691, 692 (7th Cir. 2003) (“Counsel and the magistrate

judge assumed that a limited liability company is treated like a corporation and thus is a citizen

of its state of organization and its principal place of business. That is not right. Unincorporated

enterprises are analogized to partnerships, which take the citizenship of every general and limited

partner.”).

        10.    Enterprise Holdings is incorporated and has its principal place of business in

Missouri. (Ex. B, Keller Decl., ¶ 4.) Accordingly, Enterprise Holdings is a citizen of Missouri.

        11.    Additionally, Enterprise Holdings is the only member of Enterprise Leasing

Company. (Id.) Because Enterprise Leasing Company is an LLC, it takes the citizenship of its

members; therefore, it is also a citizen of Missouri.

        12.    Plaintiff is a citizen of Illinois. (Compl. ¶ 10.) Because neither of the Defendants

is an Illinois citizen, there is complete diversity of citizenship under 28 U.S.C. § 1332(a)(1).

        13.    As to the jurisdictional amount of $75,000, applicable case law authorities require

the Court to consider the totality of the relief sought, including “monetary damages, attorneys’

fees, and the cost a defendant incurs in complying with injunctive relief.” Tropp v. Western-

Southern Life Ins. Co, 381 F.3d 591, 595 (7th Cir. 2004). Moreover, for purposes of assessing




                                                  4
       Case: 1:20-cv-03200 Document #: 1 Filed: 05/29/20 Page 5 of 9 PageID #:5




the amount in controversy, Plaintiff’s allegations are accepted as true and the potential damages

based on the allegations in the complaint are to be assessed. Andrews v. E.I. Du Pont De

Nemours and Co., 447 F.3d 510, 515 (7th Cir. 2006). To establish the amount in controversy

threshold, “a defendant’s notice of removal need include only a plausible allegation that the

amount in controversy exceeds the jurisdictional threshold.” Dart Cherokee Basin Operating

Co., LLC v. Owens, 574 U.S. 81, 89 (2014). The removal burden is not daunting as courts

recognize that under this standard, a removing defendant is not obligated to “research, state, and

prove the plaintiff’s claims for damages.” Korn v. Polo Ralph Lauren Corp., 536 F. Supp. 2d

1199, 1204 (E.D. Cal. 2008).

       14.     While Plaintiff fails to identify the amount of damages sought, Enterprise Leasing

Company has a reasonable good faith belief that Plaintiff seeks damages in excess of the

jurisdictional requirement of $75,000. As discussed above, Plaintiff seeks an award for each

intentional or reckless violation of the Act an award of $5,000 in statutory damages, and for each

negligent violation of the Act of $1,000 in statutory damages. (Compl., Prayer for Relief.)

       15.     Plaintiff does not specify how many times she allegedly scanned her finger(s) to

clock in and out while working for Enterprise Leasing Company. (Id. ¶¶ 17-19.) Nevertheless,

Plaintiff’s allegations establish that she allegedly scanned her finger(s) at least two times per

shift – once to clock in, and once to clock out. (Id. at ¶ 19.) A cursory search of Enterprise

Leasing Company’s records reveals that Plaintiff worked at least 40 shifts over the past five (5)

years. (Ex. B, Keller Decl. ¶ 6.) Therefore, assuming, as Plaintiff alleges, that Plaintiff was

required to scan her finger at least twice per shift, Plaintiff has potential damages in the amount

of $80,000, assuming negligent violations of BIPA (as alleged and sought by Plaintiff) and that

such damages are available for five years prior to the date that the action was filed (each of




                                                  5
       Case: 1:20-cv-03200 Document #: 1 Filed: 05/29/20 Page 6 of 9 PageID #:6




which Defendants deny and will dispute).2 This calculation does not take into account Plaintiff’s

request for statutory damages for reckless/willful violations of BIPA, injunctive relief, attorneys’

fees and costs, among other things, which will necessarily add to that amount in controversy total

for purposes of ascertaining whether the jurisdictional threshold has been met.

III.    REMOVAL UNDER THE CLASS ACTION FAIRNESS ACT

        16.     CAFA, 28 U.S.C. § 1332(d), was enacted “to facilitate adjudication of certain

class actions in federal court.” Dart, 574 U.S. at 89. Accordingly, the CAFA expands

jurisdiction for diversity class actions by creating federal subject-matter jurisdiction if: (1) a class

has 100 or more class members; (2) at least one class member is diverse from at least one

defendant (“minimal diversity”); and (3) there is more than $5 million, exclusive of interest and

costs, in controversy in the aggregate. 28 U.S.C. § 1332(d); Roppo v. Travelers Commercial

Ins. Co., 869 F.3d 568, 578 (7th Cir. 2017).

        17.     The “party seeking removal does not need to establish what damages the plaintiff

will recover, but only how much is in controversy between the parties. Further, the removing

defendant need not confess liability in order to show that the controversy exceeds the threshold.”



2
 The “per-scan” method is a viable theory to calculate damages for removal purposes. For example, in
denying a motion to remand a BIPA class action, the Court in Peatry v. Bimbo Bakeries USA, Inc. held:

        [B]ecause Peatry has not shown that it is legally impossible for her to recover $5,000 per
        fingerprint scan, a position a plaintiff should be loath to take in light of the undecided
        interpretation of BIPA's damages provision, the Court leaves that determination to
        another day. At this stage, such recovery, although uncertain, remains plausible based on
        Peatry's allegations and an expansive reading of BIPA's damages provision.”

393 F. Supp. 3d 766, 770 (N.D. Ill. 2019). This method is viable for removal purposes to establish the
threshold amount in controversy for both diversity and CAFA jurisdiction purposes. Id.; see also
Fernandez v. Kerry, Inc., 2020 WL 1820521, at *4 (N.D. Ill. Apr. 10, 2020) (“The law is not clear as to
whether, under BIPA, a plaintiff can recover for every fingerprint scan. Accordingly, the Court agrees
that plaintiffs have not shown it is legally impossible to recover an amount greater than $75,000.00.”);
Fox v. Dakota Integrated Systems, LLC, Case No. 19-C-2872 (N.D. Ill. January 24, 2020) (ECF No. 21)
(same).


                                                    6
         Case: 1:20-cv-03200 Document #: 1 Filed: 05/29/20 Page 7 of 9 PageID #:7




Roppo, 849 F.3d at 579 (citing Spivey v. Vertrue, Inc., 528 F.3d 982, 986 (7th Cir. 2008)).

“When a defendant seeks federal-court adjudication, the amount-in-controversy allegation should

be accepted when not contested by the plaintiff or questioned by the court.” Id. at 579.

          18.     Here, Plaintiff seeks to certify a class of all individuals whose biometrics were

captured, collected, stored, used, transmitted, or disseminated by or on behalf of Defendants

within the state of Illinois at any time within the applicable limitations period. (Compl. ¶ 27.)

          19.     As outlined above, Plaintiff is a citizen of Illinois while Defendants are not.

Accordingly, at least one member of the class of plaintiffs is a citizen of a state different from at

least one defendant. As such, the second element of the CAFA is clearly satisfied.

          20.     For the class member and amount in controversy elements of the CAFA, Plaintiff

alleges there are “hundreds” of class members and seeks up to $5,000 per “each” violation in an

“applicable limitations period.” Based on a cursory review of Enterprise Leasing Company’s

records, Enterprise Leasing Company employed at least 135 employees who used the

timekeeping system at issue over the last five (5) years and worked at least four (4) shifts. (Ex.

B, Keller Decl. ¶ 9.) Assuming that each employee scanned their finger to clock in and out, as

Plaintiff alleges, and that Enterprise Leasing Company willfully violated the BIPA, which

Enterprise Leasing Company will ultimately dispute, the 100 class member and over $5 million

amount in controversy thresholds of CAFA are met.3

IV.       VENUE AND NOTICE

          21.     Venue is proper in the Northern District of Illinois located in Chicago, Illinois,

because the Circuit Court of Cook County action is pending within the jurisdictional confines of

this Court.


3
    135 employees x 2 scans per shift x 4 shifts x $5,000 = $5,400,000.



                                                      7
         Case: 1:20-cv-03200 Document #: 1 Filed: 05/29/20 Page 8 of 9 PageID #:8




         22.    Enterprise Leasing Company will provide written notice of the filing of the Notice

of Removal to Enterprise Holdings, Inc., Plaintiff, and the Circuit Court of Cook County.

         WHEREFORE, Defendant Enterprise Leasing Company of Chicago, LLC hereby

removes this civil action to this Court on the basis of diversity jurisdiction and/or this Court’s

jurisdiction over this action under the Class Action Fairness Act.4



    DATED: May 29, 2020                                 Respectfully submitted,



                                                        ENTERPRISE LEASING COMPANY OF
                                                        CHICAGO, LLC




                                                        By:    s/Alexandra S. Oxyer__________
                                                                 Alexandra S. Oxyer
    Erin Dougherty Foley, IL No. 6269761
    edfoley@seyfarth.com
    Thomas E. Ahlering, IL No. 6295744
    tahlering@seyfarth.com
    Alexandra S. Oxyer, IL No. 6324449
    aoxyer@seyfarth.com
    SEYFARTH SHAW LLP
    233 S. Wacker Dr., Suite 8000
    Chicago, Illinois 60606
    Telephone: 312-460-5000
    Facsimile: 312-460-7000

    Counsel for Defendant Enterprise Leasing
    Company of Chicago, LLC



4
 Plaintiffs also have Article III standing to pursue their claims in this Court pursuant to Bryant v.
Compass Group USA, Inc., No. 20-1443, -- F.3d --, 2020 WL 2121463 (7th Cir. May 5, 2020), as the
allegations in Plaintiffs’ Complaint clearly allege that Defendant’s purported violations of the BIPA
personally harmed them. Cf. Compl. ¶¶ 10, 13-14, 26. Nor does Plaintiff assert a claim for violation of
740 ILCS § 15(a), unlike in Bryant, and Plaintiff’s Complaint appear to seek any relief relative to 740
ILCS § 15(a). See, e.g., id. at Compl., Prayer for Relief (only seeking a declaration “that Defendants’
actions, as set forth herein, violate BIPA Sections 15(b) and 15(d).”) (emphasis added).


                                                    8
       Case: 1:20-cv-03200 Document #: 1 Filed: 05/29/20 Page 9 of 9 PageID #:9




                                CERTIFICATE OF SERVICE

        I hereby certify that on May 29, 2020, a true and correct copy of the foregoing document

was filed with the clerk of the court using the CM/ECF system which will send notification of

such filing to the e-mail address denoted on the electronic Mail Notice List.

        I also certify, pursuant to 28 U.S.C. § 1446(d), Federal Rules of Civil Procedure Rule

5(b), and Local Rule 5.5, that a copy of the foregoing was sent via electronic mail to the adverse

party in this matters at:

Timothy P. Kingsbury
Andrew T. Heldut
MCGUIRE LAW, PC
55 W. Wacker Dr., 9th Fl.
Chicago, IL 60601
Email: tkingsbury@mcgpc.com
Email:aheldut@mcgpc.com

                                                             s/ Alexandra S. Oxyer
                                                             Alexandra S. Oxyer




                                                 9
